Citation Nr: 1422704	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-36 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dyshydrotic eczema and tinea pedis. 

2.  Entitlement to a rating in excess of 10 percent for degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 of the Cheyenne, Wyoming, Department of Veterans Appeals (VA), Regional Office (RO).   

In May 2013, the Veteran and her spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

At that hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicates that she stopped working because of the pain associated with her service-connected left symphysis disability.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased-rating claim pursuant to Rice.  It is reflected on the title page.

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected dyshydrotic eczema and tinea pedis was manifested by subjective complaints of chronic itching of the skin with no visible manifestations and treatment involves only antihistamine and hydrocortisone cream.  

2.  Even considering her complaints of pain and functional loss, the Veteran's degenerative changes left symphysis disability has not resulted in flexion limited to 45 degrees, loss of abduction beyond 10 degrees, impairment of the femur, or ankylosis.    

3.  A February 11, 2010, VA examination shows that the Veteran's left hip disability resulted in extension limited to less than 5 degrees.

4.  A December 8, 2011, VA examination shows that the Veteran had a normal range of extension. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for dyshydrotic eczema and tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5017(b) (West 2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7899-7813 (2013).

2.  The criteria for a rating in excess of 10 percent for degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5252--5255 (2013).

3.  The criteria for a separate 10 percent rating for limitation of extension of the left hip (degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus, from February 11, 2010, to December 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information regarding disability ratings and effective dates for the award of benefits must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2009 of the criteria for increased rating claims in addition to hers and VA's respective duties for obtaining evidence.  She was also notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2010.  Nothing more was required.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available service treatment records and post-service treatment records.  The Veteran also submitted statements in support of her claim.  No outstanding evidence has been identified.

A review of record suggests that the Veteran receives some of her current medical care as a dependent of her husband, who is active military.  A letter was sent to her in January 2012 inquiring about this treatment and whether she wished VA to obtain those records.  Reference was made to her statement that this treatment was for a gynecological disorder, which is not an issue on appeal.  She did not respond.  Moreover, when she appeared for her personal hearing, the Veteran testified that she received all her treatment for her skin and hip disorders through VA.  As such, the Board finds that there would be no useful purpose in Remanding the matter to obtain these service department medical records.

The Veteran underwent VA examinations in February 2010 and December 2011 regarding the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.

The Board acknowledges that the examination for the Veteran's skin and hip disabilities is over two-and-a-half years old.  However, the "mere passage of time" does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183. In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since her 2011 VA examination.

Some discussion of the May 2013 hearing is also necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issues on appeal.  The Veteran was asked to identify the symptoms related to her skin and hip conditions.  She was given provided 60-days to supplement the record with that would be relevant to the appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Skin Condition

The Veteran's service-connected history of dyshydrotic eczema and tinea pedis is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013), for dermatophytosis (tinea pedis), which is rated as dermatitis under Diagnostic Code 7806.  Diagnostic Code 7813 also provides that the skin condition may alternatively be evaluated on the basis of disfigurement or scarring.  However, as will be explained below, the Veteran's skin condition does not manifest visibly, and such criteria are not for application.  

Diagnostic Code 7806 provides for the assignment of a noncompensable evaluation for dermatitis/eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.

Assignment of a 10 percent evaluation is warranted for dermatitis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

Assignment of a 30 percent evaluation is warranted for dermatitis/eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Assignment of a 60 percent evaluation (the maximum rating provided by the schedule) is warranted for dermatitis/eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2013).  

In September 2009, the Veteran complained of "nodules on head for last several years" that she associated with her rash and itching.  However, it was assessed as a sebaceous cyst and there is no competent medical evidence linking this to the Veteran's service-connected skin condition.  

During a VA examination conducted in February 2010, the Veteran reported continued treatment of her rash with loratadine, an antihistamine, 10 mg once daily.  The examiner stated that "she currently notes no outbreak of rash" and she "will still have pruritus and treats this with a hot shower. No other symptoms."  The diagnosis was "eczema: currently without visible clinical manifestations with no rash noted on body."  

During treatment in December 2010, the Veteran complained that she had "itchy skin."  She further stated that "mostly it is associated with her anxiety attacks, but has sometimes occurred on its own."  She described a sensation like "ants are crawling under her skin."  The assessment was pruritus, "sounding mostly related to her anxiety s[ymptoms]."  

 During a VA examination in December 2011, the examiner noted the Veteran's diagnosis of tinea pedis (TP) in 1979 and dyshydrotic eczema (DE), diagnosed at an unknown date.  The Veteran reported that "she will still have problems with DE, but when asked about her last outbreak, she couldn't recall."  She did state that when she has an outbreak, "her hands and feet will itch a lot and she uses loratadine and hydrocortisone cream to help."  She also noted that she has flare-ups of TP "2-3 times a week between her toes."  However, in questioning the validity of that statement, the examiner pointed out that "TP is not a 'weekly' condition that 'comes and goes' during the week."  The examiner did not find that the skin conditions caused scarring or disfigurement of the head, face or neck.  No skin neoplasms were identified.  The Veteran has been treated with loratadine for DE and hydrocortisone for TP and DE for less than 6 weeks in the last 12 months.  Upon physical examination, the examiner found that her eczema affected none of her total body or exposed area.  Similarly, the examiner found no evidence of an infection of the skin on her total body or exposed area.  There were no other pertinent physical findings noted.  The examiner stated that the Veteran's skin conditions do not impact her ability to work.  

During the May 2013 hearing, the Veteran stated the last time she could see the rash or any other visible manifestation of her skin condition was "when [she] was in the Army in Hawaii," in 1979-1980.  She further confirmed that her symptoms are confined to the itchiness.  

In sum, the Board finds that the assignment of a rating in excess of 10 percent is not warranted.  The clinical evidence does not objectively demonstrate that the Veteran's service-connected skin disorder affects an area that comprises 20 percent or more of her total body surface area, or otherwise requires systemic therapy involving corticosteroids or immunosuppressive drugs at any time during the pendency of the claim.  Both examinations indicated there were no visible manifestations of the skin disorder.  It has been essentially quiescent for the past several years.  There is also no indication that the Veteran takes any corticosteroids or immunosuppressive drugs.  There are only references to her use of antihistamines and topical anti-itch creams.  The Board acknowledges the Veteran's contentions that she suffers from itchy skin.  However, the Veteran's disability picture is best approximated by the 10 percent criteria and assignment of the next higher evaluation of 30 percent is not warranted.

Degenerative Changes of the Left Symphysis

The Veteran is service connected for degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus.  The Veteran is presently rated under DCs 5253-5010 for arthritis with limitation of motion.  DC 5010 instructs rating under DC 5003.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent disability rating is warranted with X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).

Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.

DC 5250 requires ankylosis of the hip.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees with slight adduction and abduction warrant a 60 percent evaluation.  A 70 percent evaluation is assigned for intermediate ankylosis and extremely unfavorable ankylosis, with the foot not reaching the ground, and the necessity of crutches warrants a 90 percent evaluation.  38 C.F.R. § 4.71a, DC 5250.

The Rating Schedule provides a maximum rating of 10 percent for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

The Rating Schedule provides ratings of 10, 20, 30, and 40 percent for flexion of the thigh limited to 45, 30, 20, and 10 degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.

Impairment of the thigh is evaluated pursuant to DC 5253, which provides that a 10 percent rating is warranted for limitation of rotation, with an inability to toe out the affected leg more than 15 degrees, and for limitation of adduction, with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability rating applies where the Veteran has a flail joint of the hip.

Under DC 5255, which provides ratings in excess of 10 percent for malunion of the femur with moderate knee or hip disability (20 percent); malunion of the femur with marked knee or hip disability (30 percent); fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace (60 percent); and fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture) (80 percent).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40  ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1993).

During the February 2010 VA hip examination, the Veteran complained of "pain in the area with pain worsening through the day."  She further noted that the pain "may prevent ambulation" and that she had "some weakness, stiffness" but "no swelling, heat or redness."  She stated there was "no giving way or locking" but that she had "limited endurance."  She was not on medication for her hip and she did not use any braces or support devices.  The Veteran reported that "flares occur at times and may occur after active day.  This may last couple of days" and cause her to lose range of motion, nearing total loss, and she is "barely able to walk."  The examiner stated that the Veteran's gait was normal and that there was "no pain on palpation of hip, trochanteric bursa or surrounding areas."  He also stated that there was no muscle atrophy in the hip/buttock area and the strength assessment of her hip was normal.  Her range of motion measurements were hip flexion to 90 degrees, extension to 15, adduction to 18 degrees, and abduction to 25 degrees.  Hip internal and external rotation measurements were both 45 degrees.  The examiner found that the Veteran exhibited pain in all movements but that initially, limitation in movement due to stiffness, not pain.  However, following 10 repetitive squats, the Veteran's extension decreased to 0 degrees and abduction decreased to 20 degrees.  The limitation after repetition was the result of pain.  The diagnosis was "[left] symphysis traumatic arthritis with limitations in ROM."  

During treatment in February 2011, the Veteran reported "pain in the fold of her groin that gets so painful she cannot move her L leg."  She claimed there was some level of pain at all times and prolonged walking aggravates it.  She did not report numbness or tingling but has "weakness independent of the pain."  

During the December 2011 examination, the Veteran stated that she "will occasionally have pain in the L hip area if she's standing a lot or doing a lot of walking - just depends on her level of activity."  She reported that flare-ups impact the function of the hip and/or thigh.  The Veteran's left hip range of motion results were flexion to 125 degrees or greater, extension to greater than 5 degrees, adduction was not limited such that the Veteran could not cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no objective evidence of painful motion for any measurement.  After repetition, the Veteran's left hip flexion decreased to 120 degrees but there were no other decreases in motion.  The examiner found that the Veteran did not have any functional loss or impairment of the hip and thigh.  There was no pain to palpation for joints/soft tissue of the hip.  Strength of the hip was normal and there was no ankylosis noted.  The examiner noted that the Veteran does not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  No surgeries were indicated as being performed on the left hip and the Veteran did not use any assistive devices.  Based on imaging studies dated in July 2008, the examiner did not find degenerative or traumatic arthritis of the hip.  The examiner stated that there was "no evidence of acute or subacute osseous abnormality in the hips.  There is no significant degenerative change or abnormality" but he did note "minor degenerative changes in the symphysis."  He clarified that there was no arthritis of the hips but of the symphysis.  He found that the condition did not impact her ability to work.    

During the hearing in May 2013, the Veteran stated that she felt that the rating should factor in pain on range of motion and that the examiner was pushing her beyond the point she would normally go because of the pain.  The Veteran further stated that her hip pain made it difficult for her to take long trips in the car.  She said on severe flare-ups, the pain is so bad she has to be "completely bedridden."  Her husband, R.M., stated that when she has flare-ups, he has to "help her to bed and put her in bed and then wait on her."  The Veteran testified that she was never prescribed any canes or walkers but the pain is so bad that "on a good day" she would not be able to walk "a quarter of a block" without pain.  She said her husband does the grocery shopping and that she "cannot stand for long periods of time without being in pain."  

In sum, the evidence does not show ankylosis, a flail joint, or femur impairment (nonunion or malunion).  Additionally, her flexion was 90 degrees at its most limited.  A higher rating under DCs 5250, 5252, 5254, and 5255 do not apply to the facts of this case.  There is also no basis for assigning a rating greater than 10 percent for impairment of the thigh.  Limitation of abduction 10 degrees is not demonstrated.  Even in considering her complaints of pain and functional loss after repetitive motion, the abduction was only limited to 20 degrees.  

Consideration has been given to whether a higher rating is warranted for service-connected degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The February 2010 and December 2011 examinations addressed pain.  The February 2010 examination noted pain in all movements and even noted the limitation in extension and abduction on repetition.  The December 2011 examination report specifically noted that there was no observable pain in motion and there was no limitation in repetition.  Even considering the slight limitation of motion during the February 2010 examination, her measurements do not warrant a rating in excess of 10 percent.  

The Board again notes that the Veteran's complaints of generalized pain in the left hip, regardless of range of motion.  However, the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating she currently receives.  There is also some suggestion that her complaints of pain and functional loss are not supported by the medical evidence, to include clinical observations of VA examiners.  A rating in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.

A rating in excess of 10 percent for the Veteran's service-connected degenerative changes, left symphysis disability, is denied.

Notwithstanding the foregoing, in a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

The Board finds that such holding would apply to the various ranges of motion of the thigh as well.  Prior to February 11, 2010, there are no clinical findings that provide the degrees of flexion and extension and other motions of the hip.  However, at the time of the February 11, 2010, VA examination, the Veteran had essentially no extension following repetitive squats.  She also experienced a compensable limitation of abduction.  Such would warrant 10 percent ratings based on limitation of extension and abduction under Diagnostic Code 5251 and 5253, respectively.  However, when she was examined again on December 8, 2011, limitation of extension was not demonstrated.  There was no evidence of painful motion for any measurement.  Thus, based on the foregoing, the Board finds that the criteria for a separate 10 percent rating for limitation of extension of hip (thigh) is warranted from February 11, 2010, to December 8, 2011.  




Other Considerations

The Board has also considered the Veteran's lay statements and the Veteran's and R.M.'s sworn testimony regarding the severity of her disability.  The Board has considered statements that the Veteran has flare-ups of her skin condition causing discomfort and itching.  The Veteran also indicated that she experiences pain and flare-ups with her hip, exacerbated by long periods of standing or walking.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant higher ratings for her skin condition and left hip disability; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than her and R.M.'s assessment of the severity of her disabilities.  See Cartright, 2 Vet. App. at 25.

In denying the claim for a higher rating, for both disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected skin condition and left hip disability is inadequate.  Her skin condition is treated by hot showers, an antihistamine, and hydrocortisone cream.  The functional loss due to her left symphysis disability is adequately contemplated by the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's disabilities as a comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for skin disabilities and disabilities of the hip shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

A rating in excess of 10 percent for dyshydrotic eczema and tinea pedis is denied.

A rating in excess of 10 percent for degenerative changes, left symphysis, formally residual stress fracture, left pubic ramus is denied. 

A rating of 10 percent, but no higher, for limitation of extension of left hip from February 11, 2010, to December 8, 2011, is granted


REMAND

During the hearing, the Veteran indicated that she stopped working because she "cannot handle the pain and having to stand for long periods of time anymore" because of her left symphysis disability.  The Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record.  Unfortunately, the Veteran has not been provided adequate notice regarding a claim for TDIU and the RO has not yet considered this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and her representative with a letter pertaining to her TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on her behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.

2.  After the above development, if warranted, refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and "all other factors having a bearing on the issue."

3.  When the above development is complete, adjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  The RO should undertake all development it deems necessary in order to properly consider this issue.

If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


